          Case 1:19-cv-11573-AKH Document 36 Filed 05/18/20 Page 1 of 4



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 STEPHANIE JONES,                                               :
                                                                :
                                          Plaintiff,            :   ORDER TRANSFERRING CASE
              -v.-                                              :
                                                                :   19 Civ. 11573 (AKH)
 FOX ROTHSCHILD LLP and IAN W.                                  :
 SIMINOFF,                                                      :
                                                                :
                                          Defendants.           :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Plaintiff filed this employment discrimination action on December 19, 2019,

contending that the law firm at which she used to work, Defendant Fox Rothschild LLP, and an

attorney at that firm, Defendant Ian W. Siminoff, harassed her and discriminated against her on

the basis of sex, in violation of, principally, federal, state, and city civil and human rights laws.

See generally ECF No. 2. Defendants, represented separately, now move for the case to be either

dismissed for improper venue pursuant to Federal Rule of Civil Procedure 12(b)(3) or transferred

to the District of New Jersey. See ECF Nos. 15, 18. Because this dispute has no significant ties

to this district, the case is transferred to the District of New Jersey.

                                                 Discussion

                 Under federal law, a civil suit may be filed in, among other venues, “a judicial

district in which a substantial part of the events or omissions giving rise to the claim occurred.”

28 U.S.C. 1391(b)(2). The Second Circuit has “caution[ed] district courts to take seriously the

adjective ‘substantial.’” Gulf Ins. Co. v. Glasbrenner, 417 F.3d 353, 357 (2d Cir. 2005). Indeed,

district courts are “required to construe the venue statute strictly,” and find venue proper only if

“significant events or omissions material to the plaintiff’s claim … occurred in the district.” Id.

(noting that “[i]t would be error, for instance, to treat the venue statute’s ‘substantial part’ test as

mirroring the minimum contacts test employed in personal jurisdiction inquiries”).
          Case 1:19-cv-11573-AKH Document 36 Filed 05/18/20 Page 2 of 4



                Although in evaluating the propriety of venue the court will view all facts in the

light most favorable to the plaintiff, plaintiff nonetheless bears the burden of demonstrating that

the choice of venue is indeed proper. See Wood v. Byrd, No. 16 Civ. 8142, 2020 WL 550787, at

*4 (S.D.N.Y. Feb. 4, 2020); Wright & Miller, Fed. Prac. & Proc. Civ. § 1352 (3d ed.) (“[I]t is the

plaintiff’s obligation to institute his action in a permissible forum.”). Plaintiff’s burden is owed

to the fact that “the substantial events or omissions test limits proper venue in order to protect the

defendant against the risk that a plaintiff will select an unfair or inconvenient place.” Wood, 2020

WL 550787, at *7 (quotation marks omitted). When the “venue is not proper, a district court has

discretion to dismiss, or if it be in the interest of justice, transfer such case to any district … in

which it could have been brought.” Id. at *8 (quotation marks omitted); see 28 U.S.C. § 1404(a).

                Thus, “when a plaintiff relies on § 1391(b)(2) to defeat a venue challenge, a two-

part inquiry is appropriate. First, a court should identify the nature of the claims and the acts or

omissions that the plaintiff alleges gave rise to those claims. Second, the court should determine

whether a substantial part of those acts or omissions occurred in the [chosen] district.” Daniel v.

Am. Bd. of Emergency Med., 428 F.3d 408, 432 (2d Cir. 2005) (citations omitted). In conducting

this analysis, courts may consider evidence outside the complaint. See Owens v. L-3 Commc’ns

Vertex Aerospace, LLC, No. 12 Civ. 8419, 2013 WL 2524365, at *1 (S.D.N.Y. June 7, 2013).

                Plaintiff’s causes of action arise out of her allegations that, beginning in 2014,

Siminoff began to sexually harass her in various ways, and that Fox Rothschild’s administrators

failed to adequately respond to Plaintiff’s complaints of the harassment. The complaint is bereft

of meaningful reference to New York. Plaintiff is a resident of California; Fox Rothschild is a

limited liability partnership organized under Pennsylvania law, based in Philadelphia, and with

offices in, inter alia, New York and New Jersey; and Siminoff’s residency is not specified in the

complaint. See ECF No. 2 at ¶¶ 12-14. The Complaint states that Plaintiff began to work for the

predecessor of Fox Rothschild in New Jersey in 1990 as a librarian; that in 2007, she switched to

                                                    2
           Case 1:19-cv-11573-AKH Document 36 Filed 05/18/20 Page 3 of 4



the role of paralegal, still working in New Jersey; and that in 2013, she again switched roles and

became an administrative assistant. See id. at ¶¶ 17-22. The Complaint alleges that, in January

2014, Siminoff made sexually explicit comments to Plaintiff at a location in West Orange, New

Jersey; that Plaintiff complained about Siminoff to a Fox Rothschild office administrator in New

Jersey in August 2014; that, in January 2015, Siminoff attempted to assault Siminoff in the New

Jersey office in which Siminoff “controls significant functions”; and that, another attorney at the

firm also sexually harassed Plaintiff in New Jersey. Id. at ¶¶ 26-46. By contrast, the Complaint,

in alleging Siminoff sent Plaintiff inappropriate text messages, notes that “some” of the messages

were “sent by Siminoff when he was working out of the NY office.” Id. at ¶ 40.

                  Thus, in toto, the Complaint references New York twice: once to note that Fox

Rothschild has a New York office, and once to note that Siminoff sent “some” of the many lewd

text messages at issue while he was in that office. In a case that includes serious allegations of

sexual harassment (in New Jersey), attempted rape (in New Jersey), and potential failures of the

staff of an office (located in New Jersey) to respond to a dangerous and abusive situation, and in

which the Complaint is permeated by references to persons and conduct in New Jersey, that

Siminoff may have sent “some” improper text messages from New York is far from enough to

constitute a substantial part of these events. 1 See, e.g., Spriggs v. Brownlee, No. 04 Civ. 0644,


1
  In response to the filing of the instant motions, Plaintiff has adduced her own declaration, which contains a number
of allegations wholly absent from the Complaint. Ultimately, however, these new allegations are contradicted by the
documentary evidence and, in any case, too vague and conclusory to warrant a different result. In her declaration,
Plaintiff claims that she “worked in New York for Fox during the relevant time period” while she was a paralegal
from “2006 to June 2017” at “Fox’s New York office initially on Fifth Avenue, and then … near 54th Street and
Madison Avenue”; that Defendants reimbursed her for commuting from New Jersey to New York; and that Siminoff
would “sexually harass [her] in the New York office by phone and text.” See ECF No. 25. Numerous problems are
readily identifiable. First, the Complaint notes that she was not a paralegal for the whole period of 2006 to 2017 and
that (as confirmed by Defendants’ documentation) she transitioned to being an administrative assistant in 2013–––
Plaintiff cannot blur the timeline to gain a foothold in this district, particularly where the alleged discrimination did
not begin until 2014. Second, Defendant produces records showing that Plaintiff was not reimbursed for having to
travel to New York any time after March 2013–––again, the alleged misconduct began in 2014. See ECF No. 30
(and exhibits). Third, the claim that Siminoff harassed her while both were in New York is not an elaboration on the
Complaint; it is an entirely new allegation, unmoored from any specific time or details, and cannot transmogrify the
claims of harassment in the complaint that specifically identify times and places (all New Jersey) of the incidents.
Finally, even reviewing the evidence in the light most favorable to Plaintiff, I note that it is hard to credit the claim

                                                           3
           Case 1:19-cv-11573-AKH Document 36 Filed 05/18/20 Page 4 of 4



2006 WL 1304861, at *9 (N.D.N.Y. May 9, 2006) (noting “almost all aspects of the allegations

underlying these claims are directly related to events, documents, and persons” in one venue);

Medicrea USA, Inc. v. K2M Spine, Inc., No. 17 Civ. 8677, 2018 WL 3407702, at *16 (S.D.N.Y.

Feb. 7, 2018) (“Although some of the events giving rise to claims … occurred in New York, the

Court finds that they substantial[ly] took place [elsewhere].”) (quotation marks omitted). 2

                                                    Conclusion

                  For the foregoing reasons, this case is transferred to the District of New Jersey.

See 28 U.S.C. § 1406(a). The Clerk shall execute the transfer, terminate the open motions (ECF

Nos. 15, 18), and mark the case closed.

                  SO ORDERED.

Dated:            May 18, 2020                            ___________/s/________________
                  New York, New York                          ALVIN K. HELLERSTEIN
                                                              United States District Judge




that she worked out of the New York office at the relevant time when the first address she identifies on “Fifth” is the
address of Fox Rothschild’s predecessor (which closed in 2007), and the second address at “Madison and 54th”
appears not to belong to Fox Rothschild at all, as Defendant’s evidence shows. See id. In sum the Jones Declaration
cannot salvage venue here. See Spriggs v. Brownlee, 2006 WL 1304861, at *8 (“While Plaintiffs may rely on the
facts in their pleadings to respond to a motion to dismiss for improper venue, they may only do so insofar as those
facts are not controverted by Defendants’ declaration.”); accord Paul v. Shinseki, No. 09 Civ. 1591, 2010 WL
3927077, at *4 (E.D.N.Y. Sept. 29, 2010).
2
 That the relevant persons and documents are all based in New Jersey also supports transfer pursuant to 28 U.S.C.
§ 1404(a) for the “convenience of parties and witnesses.” And given that Plaintiff is based in California, she cannot
credibly claim New York to be superior to her from a convenience perspective as compared to New Jersey.

                                                          4
